Per Curiam.

The information in this case charges Ayres
with having had in his possession four counterfeit bank notes, with intent to put them in circulation, knowing the same to be counterfeit. There was a verdict against the defendant, upon which the Court, having refused a new trial, rendered judgment. Eor a reversal it is insisted that the proceedings in the lower Court were not, as they should have been, founded upon an affidavit. This is a mistake. The record, having been perfected by certiorari, shows affirmatively that the proper affidavit was filed with the information.
The judgment is affirmed.